Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "between outer ones of the eight vertical columns of high-band radiating elements" in lines 10-11.  Examiner cannot determine whether the low-band radiating elements are between the high-band radiating elements in the first and/or eighth vertical columns of high-band radiating elements or between the first and eighth columns of high-band radiating elements.  Clarification/correction required.
Claims 2-4 are rejected for depending on claim 1.
Claim 5 recites the limitation "between outer ones of the four vertical columns of high-band radiating elements" in lines 10-11.  Examiner cannot determine whether the low-band radiating elements are between the high-band radiating elements in the first and/or fourth vertical columns of high-band radiating elements or between the first and fourth columns of high-band radiating elements.  Clarification/correction required.
Claims 6-9 are rejected for depending on claim 5.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2015/0009078 A1), hereinafter Sun.  (Applicant’s submitted prior art).
Regarding claim 5, Sun (Figure 12) teaches a base station antenna comprising a reflector 3; a plurality of low-band radiating elements 1x-1z on a surface of the reflector and configured to transmit radio frequency ("RF") signals in a first frequency band; and four vertical columns of high-band radiating elements 2/4/6/8 on the surface of the reflector and configured to transmit RF signals in a second frequency band that is higher than the first frequency band, wherein one of the low-band radiating elements 1y is between outer ones (Examiner interprets that the one of the low-band radiating elements is between the first and fourth columns) of the four vertical columns of high-band radiating elements.
Regarding claim 6, as applied to claim 5, Sun (Figure 12) teaches that feed points of a first of the four vertical columns 2 of high-band radiating elements are staggered relative to feed points of a second of the four vertical columns 4 of high-band radiating elements.
Regarding claim 7, as applied to claim 5, Sun (Figure 3, para [0005]) teaches that a dipole arm of the one of the low- band radiating elements 1x overlies one of the high-band radiating elements (elements in column 2) in a direction that is perpendicular to the surface of the reflector.
Regarding claim 9, as applied to claim 5, Sun (Figure 8, para [0070]) teaches that each of the four vertical columns of high-band radiating elements 2/4/6/8 is individually fed.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 8, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun.
Regarding claim 8, Sun teaches the claimed invention, as applied to claim 7, except explicitly mention that the dipole arm of the one of the low-band radiating elements comprises a length equal to about half of a wavelength of the first frequency band.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the length of the dipole arm of the one of the low-band radiating elements to be equal to about half of a wavelength of the first frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Sun (Figure 12) teaches a base station antenna comprising a reflector 3; a plurality of low-band radiating elements 1x-1z on a surface of the reflector and configured to transmit radio frequency ("RF") signals in a first frequency band; first, second, third, and fourth vertical columns of high-band radiating elements 2/4/6/8 on the surface of the reflector and configured to transmit RF signals in a second frequency band that is higher than the first frequency band; and wherein a first of the low-band radiating elements 1x is aligned, in a vertical direction, with the first vertical column of high-band radiating elements 2 or a first of the low-band radiating elements 1y is between, in a horizontal direction that is perpendicular to the vertical direction, the first and fourth vertical columns of high-band radiating elements 2 and 8.
Sun does not explicitly mention a radome, wherein the low-band radiating elements and the high-band radiating elements are inside the radome, wherein the low-band radiating elements extend forward from the surface of the reflector toward a front side of the radome.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a radome covering the low-band radiating elements and the high-band radiating elements in order to protect the radiating elements from the environment.
Regarding claim 11, as applied to claim 10, Sun (Figure 12) teaches that the second and third vertical columns of high-band radiating elements 4 and 6 are between, in the horizontal direction, the first and fourth vertical columns of high-band radiating elements 2 and 8.
Regarding claim 12, as applied to claim 11, Sun (Figure 12) teaches that the first of the low-band radiating elements 1x is between and aligned with, in the vertical direction, first and second high-band radiating elements of the first vertical column of high-band radiating elements 2.
Regarding claim 14, as applied to claim 11, Sun (Figure 12) teaches that the first of the low-band radiating elements 1y is between, in the horizontal direction, the first and fourth vertical columns of high-band radiating elements 2 and 8.
Regarding claim 15, as applied to claim 14, Sun (Figure 12) teaches that a second of the low-band radiating elements 1x is aligned, in the vertical direction, with the first vertical column of high-band radiating elements 2.


Allowable Subject Matter
7.	Claims 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, Sun fails to further teach that a second of the low-band radiating elements is between, in the horizontal direction, the second and third vertical columns of high- band radiating elements.
Regarding claim 16, Sun fails to further teach that the first of the low-band radiating elements is between, in the horizontal direction, the second and third vertical columns of high- band radiating elements.
Claims 17 and 18 would have been found allowable for at least the reason for depending on claim 16.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bryce (WO 2018/140305 A1) discloses a base station antenna comprising a plurality of low-band radiating elements and four vertical columns of high-band radiating elements disposed on a surface of a reflector.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845